Citation Nr: 0008876	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  94-08 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to April 
1970, and from August 1973 to June 1975.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a June 1993 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which might be considered exceptional or unusual.  Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

The appellant filed a petition in November 1999 to reopen a 
previously denied claim for service connection for 
depression and anxiety claimed as secondary to his service 
connected lumbosacral spine disability.  Based on the 
evidence in the record, it seems that the RO has not had an 
opportunity to act upon the petition to reopen the claim.  
The Board refers the issue to the RO to take appropriate 
action with respect to this claim, as the Board does not 
have jurisdiction over this claim.  Jurisdiction does indeed 
matter and it is not "harmless" when the VA during the 
claims adjudication process fails to consider threshold 
jurisdictional issues.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. App. 279 
(1997), Shockley v. West, 11 Vet. App. 208 (1998).  An 
application that is not in accord with the statute shall not 
be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Furthermore, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (1999).  The veteran should 
be informed of any determination by separate letter that 
includes notification of appellate rights.  38 C.F.R. 
§ 3.103 (1999).  If there is any intent to appeal, there is 
an obligation to file a notice of disagreement and a 
substantive appeal after the issuance of the statement of 
the case.  38 C.F.R. § 20.200 (1999).


FINDING OF FACT

Degenerative joint disease of the lumbar spine is manifested 
by bilateral radiculopathy, muscle spasm, and depressed 
reflexes.  The disorder is pronounced.



CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine is 60 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal stems from a June 1993 rating decision wherein the 
RO confirmed and continued a 20 percent evaluation for 
lumbosacral strain.  The appeal was remanded by the Board in 
April 1996 for a VA examination and additional development.  
In November 1996, the RO increased the evaluation for 
lumbosacral strain to 40 percent from March 18, 1993, which 
was the date of the reopened claim.  The Board remanded the 
appeal September 1998 for the RO to address whether 
degenerative disc disease was service connected.  In November 
1999, the RO recharacterized the disability as degenerative 
joint disease of the lumbar spine and confirmed and continued 
the 40 percent evaluation under Diagnostic Code 5293 for 
intervertebral disc syndrome.  This reflects that the RO 
complied with the Board's Remand.

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  This finding is based on the appellant's contentions 
that his lumbar spine disability is more disabling than 
currently evaluated.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  An RO decision awarding an increase in a 
veteran's disability rating, but not awarding the maximum 
benefit allowed, does not fully resolve the administrative 
appeal from the original rating, rather, the appeal 
initiated by the notice of disagreement with the original 
rating remains pending unless the veteran withdraws it.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Identified records were obtained from the VA Medical 
Center and VA examinations were conducted in April 1993, 
August 1996, March 1998, October 1998, and February 1999.  
The appellant was afforded hearings before the RO in 1994 
and 1996.  Furthermore, there is no indication from the 
appellant or his representative that there is outstanding 
evidence which would be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has also considered the application of 38 C.F.R. 
§ 4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.  The Court has 
established that the DeLuca provisions are applicable to 
limitation of motion.  When a veteran is in receipt of the 
maximum schedular evaluation for limitation in range of 
motion, consideration of the DeLuca provisions is no longer 
applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
However see VAOPGCPREC 36-97 (1997).

The appellant testified before the RO in January 1994 and 
August 1996, and has offered additional statements in support 
of the claim while the appeal has been pending.  In summary, 
he testified that his lumbar spine disability affects 
everything he does.  Because of the pain, there are times he 
cannot do things around the house and when it is severe he 
cannot cope.  The pain became severe approximately once a 
month.  He took medication for his back pain every day. 

A VA examination was conducted in April 1993.  He was able to 
stand erect.  There was no definite spasm or tenderness in 
his back.  Range of motion in the lumbar spine was 60 degrees 
of flexion and 10 degrees of extension.  He was able to squat 
and arise while holding a desk.  Reflexes were 1+ in the 
lower extremities with generalized decreased sensation to 
pinprick in the right foot.  Chronic low back pain syndrome 
was diagnosed.

November 1995 VA Medical Center records noted that the 
appellant ambulated with a cane.  He had chronic pain 
syndrome and was managing well with a home exercise program, 
relaxation techniques and medication.

A VA general medical examination was conducted in August 
1996.  The appellant reported needing to use a cane when he 
had a severe flare-up of back pain.  Deep tendon reflexes 
were equal and reactive.  Perception of vibration and light 
touch was intact in the lower extremities.  X-rays revealed 
straightening that suggested muscle spasm.  Degenerative 
changes were localized to the L5-S1 space.  Low back injury 
with probable moderate degenerative arthritis of the lumbar 
spine was diagnosed.  The appellant was referred for complete 
evaluation of his spine.  In an October 1996 addendum, the 
examiner concluded that it was impossible to say what the 
etiology of the disc disease was, and he was not able to say 
how much of the back pain was from the additional 
degenerative disease that had occurred over the years.  In a 
separate 1996 report, 10 degrees of forward flexion and 5 
degrees of lateral flexion was noted.

In a March 1998 examination, the appellant complained of low 
back pain that was situated mostly on the left side.  It was 
a continuous, gnawing pain.  Residuals of the 1978 accident 
included unsteadiness, a limping gait, a tendency to fall, 
and weakness and stiffness in his right leg and arm.  On 
examination he was unable to do any kind of range of motion 
because of his inability to balance himself.  Associated X-
rays revealed chronic degenerative joint disease at L5-S.  He 
was diagnosed with chronic low back pain due to degenerative 
joint disease of the lumbar spine.

A physical therapy consultation in October 1998 reported 
forward bending to 8 degrees; back bending to 2 degrees; left 
side bending to 10 degrees; right side bending to 5 degrees; 
left rotation to 3 degrees; and right rotation to 10 degrees.  
The appellant reported increased pain.  

A VA examination was conducted in October 1998.  On 
examination the appellant was in a moderate amount of pain.  
He was in moderate pain any time he tried to use the range of 
motion of the lumbar spine.  He was not able to bend forward 
more than 20 degrees.  He had extension from about 0 to 5 
degrees.  He was unable to do more than a few degrees of 
lateral bending.  Rotation was markedly restricted at 0 to 5 
degrees.  There was a moderate amount of muscle spasm to 
palpation over the lumbar spine and he was tender over the 
radial and lumbosacral region.  Chronic low back pain due to 
lumbar disc disease was diagnosed.  An October 1998 addendum 
indicated that all movements of the lumbar spine were 
markedly restricted.  X-rays revealed mild degenerative joint 
disease changes with L5-S1 spondylosis.  Electromyography of 
the lower extremities revealed bilateral radiculopathy.  
Restricted range of motion and radiculopathy was due to 
lumbar disc disease.  The symptoms due to the lumbar spine 
disabilities of continual back pain could not be separated 
from the degenerative joint disease symptoms. 

November 1998 X-rays revealed moderate L5-S1 spondylosis, 
unchanged from a March 1998 study.  Lumbosacral radiculopathy 
was noted in December 1998.

A physical therapy consultation in February 1999 reported 
forward bending to 8 degrees; back bending to 5 degrees; side 
bending to 5 degrees on the left and 8 degrees on the right; 
rotation to 3 degrees on the left and 7 degrees on the right.

A VA examination was conducted in February 1999.  The 
appellant gave up his job because of persistent back pain.  
He led a sedentary life.  On examination the reflexes were 
depressed, sensation was normal and the gait was markedly 
abnormal.  He appeared to be in a moderate amount of pain 
when he tried to do the lumbar spine range of motion.  
Flexion and extension was markedly restricted.  He was unable 
to touch the floor.  Extension was 0 to 20 degrees.  Lateral 
bending was 0 to 10 degrees.  Rotation was 0 to 25 degrees 
bilaterally.  Associated X-rays revealed chronic degenerative 
arthritis changes at the lumbosacral joint with marginal 
spondylosis and narrowing of the intervertebral disc space.  
Chronic low back pain due to degenerative joint disease of 
the lumbar joints, and chronic pain syndrome due to chronic 
low back pain was diagnosed.

The appellant is currently evaluated for intervertebral disc 
syndrome.  A pronounced disability, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief, warrants a 60 percent rating.  
A severe disability with recurring attacks, with intermittent 
relief, warrants a 40 percent rating.  38 C.F.R. § 4.71a; 
Diagnostic Code 5293 (1999).

The appellant is at the maximum schedular evaluation under 
the Diagnostic Codes for lumbosacral strain and limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a; Diagnostic 
Codes 5292, 5295 (1999).  There is no evidence of ankylosis 
or a vertebral fracture.  Degenerative arthritis established 
by X-ray findings, will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved, therefore this Diagnostic 
Code would not afford the appellant a higher evaluation.  
38 C.F.R. § 4.71a; Diagnostic Code 5003 (1999).

Chronic low back pain has been attributed to degenerative 
joint disease and degenerative disc disease in the lumbar 
spine.  Muscle spasm was absent in April 1993 and present in 
August 1996 and October 1998.  Reflexes were present in April 
1993, August 1996, and February 1999.  Electromyography in 
October 1998 revealed bilateral radiculopathy, which was also 
noted in December 1998.  The appellant has described severe 
flare-ups once a month in testimony, but by February 1999 the 
pain was described as persistent.  The pain was described by 
medical examiners as increasing or moderate or severe.  

In sum, there is evidence of radiculopathy, severe limitation 
of motion and depressed reflexes.  He is unable to stand on 
heels and toes.  There is evidence of spasm.  His walking is 
markedly restricted, driving is restricted and he has a 
sedentary life because of constant pain.  The Board concludes 
that the evidence tends to establish that the disorder more 
closely approximates a severe disc disability.  Accordingly, 
the evidence supports the claim.  

An evaluation in excess of 60 percent is not warranted.  The 
60 percent is the maximum evaluation for this disability and 
other diagnostic codes that could produce a higher evaluation 
are not pertinent.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  Evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (1999).  
Accordingly, the appellant is not entitled to separate 
evaluations under the other Diagnostic Codes pertaining to 
the lumbar spine.  VAOPGCPREC 36097 (1997).

ORDER

A 60 percent evaluation for degenerative joint disease of the 
lumbar spine is granted, subject to the controlling 
regulations applicable to the payment of monetary awards.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 
- 9 -


- 1 -


